Citation Nr: 0512856	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hidradenitis 
suppurativa.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) from a decision rendered by the St. Petersburg, 
Florida Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

In an April 2002 rating decision, the RO, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for hearing loss, tinnitus, and hidradenitis 
suppurativa.  He indicated disagreement with that decision 
and, after being issued a statement of the case, perfected 
his appeal by submitting a substantive appeal (VA Form 9) in 
March 2003.

In August 2004, the Board remanded this case in order to 
accord the veteran a personal hearing.  That hearing was held 
in February 2005 at the RO before the undersigned Veterans 
Law Judge.  The transcript of that hearing has been 
associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.

Issue not on appeal

At his February 2005 personal hearing, the veteran referenced 
a claim of entitlement to service connection for periodontal 
disease.  A review of his claims file reveals that this claim 
was also denied by the RO in April 2002.  The veteran was 
informed of that denial and of his appeal rights by letter 
dated April 25, 2002.  There is no indication in his claims 
file that he thereafter indicated disagreement with the 
denial of that claim in such a manner as would constitute a 
notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2004).  
In the absence of a timely filed NOD the Board has no 
jurisdiction with regard to the veteran's claim of 
entitlement to service connection for periodontal disease.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].That issue is accordingly referred to the RO for further 
action as appropriate.


REMAND

The veteran is seeking entitlement to service connection for 
hearing loss, tinnitus, and hidradenitis suppurativa.  He has 
alleged that his hearing problems began during service as a 
result of noise exposure, as reflected by the reports of in-
service periodic audiometric testing indicating hearing loss.  
He also alleges that his hidradenitis suppurativa first began 
during service, as indicated by the recurrent pilonidal cyst 
for which he received in-service treatment.  

Following review of the evidence, and for reasons stated 
immediately below, the Board finds that additional 
development of the record is necessary.

Service medical records show that the veteran was treated for 
a pilonidal cyst in 1961 and 1966.  In addition, the report 
of a flight physical examination dated in September 1963 
indicates hearing thresholds of 25 decibels in the right ear 
and 40 decibels in the left ear (using ASA units), while the 
report of similar testing in September 1964 indicates hearing 
thresholds of 35 decibels, bilaterally (using ASA units).  
Post-service medical evidence shows treatment for 
hidradenitis suppurative, and for hearing impairment with 
significant decibel loss in the higher frequencies.  The 
veteran has indicated that he has had these problems since 
his service.

The record does not indicate whether there is, or is not, a 
nexus between the veteran's current hearing loss, tinnitus, 
and hidradenitis suppurativa and the medical problems noted 
in service.  The Board therefore believes that medical 
opinions must be obtained in order to ascertain whether the 
current manifestation of hearing loss, tinnitus, and 
hidradenitis suppurativa are related to the veteran's 
service.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2003) [VA 's statutory duty to assist veterans requires that 
it must obtain a nexus medical opinion where there is 
competent evidence of a current disability and evidence 
indicating an association between the veteran's disability 
and his active service].  

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran's VA claims folder should 
be referred to an audiologist who, after 
reviewing the file, should determine 
whether it is as least as likely as not 
that the veteran's current hearing loss 
and tinnitus either began during service, 
or is the product of in-service noise 
exposure.  If the reviewing audiologist 
believes that examination of the veteran 
is necessary, such should be scheduled.  
The report of the records review should 
be associated with the veteran's VA 
claims folder.  

2.  The veteran's VA claims folder should 
be referred to a dermatologist who, after 
reviewing the file, should determine 
whether it is as least as likely as not 
that the veteran's current hidradenitis 
suppurativa began during service.  If the 
reviewing dermatologist believes that 
examination of the veteran is necessary, 
such should be scheduled.  The report of 
the records review should be associated 
with the veteran's VA claims folder.

3.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




